598 N.E.2d 287 (1992)
232 Ill. App.3d 905
174 Ill.Dec. 90
The PEOPLE of the State of Illinois, Plaintiff-Appellee,
v.
Cullen Layton CARTER, Defendant-Appellant.
No. 4-91-0633.
Appellate Court of Illinois, Fourth District.
July 30, 1992.
*288 Daniel D. Yuhas, Deputy Defender, Office of State Appellate Defender, Springfield, Lori L. Mosby, Charles L. Jones, Asst. Defenders, for defendant-appellant.
Charles G. Reynard, State's Atty., Bloomington, Norbert J. Goetten, Director, State's Attys. Appellate Prosecutor, Springfield, Robert J. Biderman, Deputy Director, Rebecca L. White, Staff Atty., for plaintiff-appellee.
Justice LUND delivered the opinion of the court:
Defendant Cullen Layton Carter was convicted of aggravated criminal sexual assault (Ill.Rev.Stat.1989, ch. 38, par. 12-14(b)(1)) and aggravated criminal sexual abuse (Ill.Rev.Stat.1989, ch. 38, par. 12-16(b)). The trial court sentenced defendant to 15 years' imprisonment for the aggravated criminal sexual assault charge, to be served consecutively to a 6-year sentence for aggravated criminal sexual abuse. The consecutive sentence was considered mandatory, pursuant to our decision in People v. Ewald (1991), 210 Ill.App.3d 7, 154 Ill. Dec. 451, 568 N.E.2d 451. Accord People v. Hough (1991), 221 Ill.App.3d 447, 453-55, 164 Ill.Dec. 51, 55-56, 582 N.E.2d 259, 263-64 (fifth district discussing and agreeing with rationale of Ewald).
The sole issue on appeal is whether the trial court was mistaken in its belief that the consecutive sentence was mandatory. Defendant cites People v. Bole (1991), 223 Ill.App.3d 247, 165 Ill.Dec. 739, 585 N.E.2d 135, appeal allowed (1992), 144 Ill.2d 636, 169 Ill.Dec. 144, 591 N.E.2d 24, a decision from the Second District Appellate Court, which states that consecutive sentences are mandatory only when arising from a single course of conduct. It is apparent from the facts in the present case that the convictions did not arise from a single course of conduct. The Third District Appellate Court recently agreed with Bole in People v. Dooley (1992), 227 Ill.App.3d 1063, 1065-66, 170 Ill.Dec. 432, 434-35, 592 N.E.2d 1112, 1114-15.
We elect to stay with our court's opinion in Ewald and affirm the sentence as entered by the trial court.
Affirmed.
KNECHT and COOK, JJ., concur.